


110 HR 1515 : To amend the Housing and Community

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1515
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Housing and Community
		  Development Act of 1974 to treat certain communities as metropolitan cities for
		  purposes of the community development block grant program.
	
	
		1.Metropolitan
			 citiesParagraph (4) of
			 section 102(a) of the Housing and Community Development Act of 1974
			 (42 U.S.C.
			 5302) is amended by adding at the end the following new
			 sentence: Notwithstanding any other provision of this paragraph, with
			 respect to any fiscal year beginning after the date of the enactment of this
			 sentence, the cities of Alton and Granite City, Illinois, shall be considered
			 metropolitan cities for purposes of this title..
		
	
		
			Passed the House of
			 Representatives April 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
